Case 0:18-cv-61991-BB Document 225 Entered on FLSD Docket 08/13/2019 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-61991-BLOOM/Valle

  SECURITIES AND EXCHANGE COMMISSION,

                 Plaintiff,
  v.

  1 GLOBAL CAPITAL LLC, and
  CARL RUDERMAN,

                 Defendants, and

  1 WEST CAPITAL LLC,
  BRIGHT SMILE FINANCING, LLC,
  BRR BLOCK INC.,
  DIGI SOUTH, LLC,
  GANADOR ENTERPRISES, LLC,
  MEDIA PAY LLC,
  PAY NOW DIRECT LLC, and
  RUDERMAN FAMILY TRUST,

                 Relief Defendants.
                                                              /

              FINAL JUDGMENT AGAINST DEEFENDANT CARL RUDERMAN

         THIS CAUSE is before the Court upon Plaintiff Securities and Exchange Commission’s

  Unopposed Motion for a Final Judgment Against Defendant Carl Ruderman, ECF No. [220], (the

  “Motion”). By the Consent of Defendant Carl Ruderman to Final Judgment annexed hereto,

  without admitting or denying the allegations of the Amended Complaint (except that Ruderman

  admits the jurisdiction of this Court over him and over the subject matter of this action and as

  otherwise set forth in Section V below), Ruderman has entered a general appearance, consented to

  entry of this Final Judgment, waived findings of fact and conclusions of law, and waived any right

  to appeal from this Final Judgment. The Court finds that good cause exists for entry of the Final

  Judgment.
Case 0:18-cv-61991-BB Document 225 Entered on FLSD Docket 08/13/2019 Page 2 of 11
                                                               Case No. 18-cv-61991-BLOOM/Valle


         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [220], is

  GRANTED as set forth below.

                                                   I.

                              PERMANENT INJUNCTIVE RELIEF

                     A. Section 5 of the Securities Act of 1933 (“Securities Act”)

         Ruderman is permanently restrained and enjoined from violating Section 5 of the Securities

  Act (15 U.S.C. § 77e) by, directly or indirectly, in the absence of any applicable exemption:

        (a)      Unless a registration statement is in effect as to a security, making use of any means

        or instruments of transportation or communication in interstate commerce or of the mails to

        sell such security through the use or medium of any prospectus or otherwise;

        (b)      Unless a registration statement is in effect as to a security, carrying or causing to

        be carried through the mails or in interstate commerce, by any means or instruments

        of transportation, any such security for the purpose of sale or for delivery after sale;

        or

         (c)     Making use of any means or instruments of transportation or communication in

         interstate commerce or of the mails to offer to sell or offer to buy through the use or medium

         of any prospectus or otherwise any security, unless a registration statement has been filed

         with the Commission as to such security, or while the registration statement is the subject

         of a refusal order or stop order or (prior to the effective date of the registration statement)

         any public proceeding or examination under Section 8 of the Securities Act (15 U.S.C. §

         77h).

         As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

  binds the following who receive actual notice of this Judgment by personal service or otherwise:


                                                   2
Case 0:18-cv-61991-BB Document 225 Entered on FLSD Docket 08/13/2019 Page 3 of 11
                                                              Case No. 18-cv-61991-BLOOM/Valle


  (a) Ruderman’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

  concert or participation with Ruderman or with anyone described in (a).

                                 B. Section 17(a) of the Securities Act

          Ruderman is permanently restrained and enjoined from violating Section 17(a) of the

  Securities Act (15 U.S.C. § 77q(a)) in the offer or sale of any security by the use of any means or

  instruments of transportation or communication in interstate commerce or by use of the mails,

  directly or indirectly:

          (a)     to employ any device, scheme, or artifice to defraud;

          (b)     to obtain money or property by means of any untrue statement of material fact or

                  any omission of a material fact necessary in order to make the statements made, in

                  the light of the circumstances under which they were made, not misleading; or

          (c)     to engage in any transaction, practice, or course of business which operates or

                  would operate as a fraud or deceit upon the purchaser,

  with respect to:

          (A) any investment strategy or investment in securities,

          (B) the prospects for success of any product or company,

          (C) the use of investor funds,

          (D) compensation to any person, or

          (E) the misappropriation of investor funds or investment proceeds.

          As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

  binds the following who receive actual notice of this Judgment by personal service or otherwise:

  (a) Ruderman’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

  concert or participation with Ruderman or with anyone described in (a).


                                                   3
Case 0:18-cv-61991-BB Document 225 Entered on FLSD Docket 08/13/2019 Page 4 of 11
                                                              Case No. 18-cv-61991-BLOOM/Valle


  C. Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934 (“Exchange Act”)

         Ruderman is permanently restrained and enjoined from violating, directly or indirectly,

  Section 10(b) of the Exchange Act (15 U.S.C. § 78j(b)) and Rule 10b-5 promulgated thereunder

  (17 C.F.R. § 240.10b-5), by using any means or instrumentality of interstate commerce, or of the

  mails, or of any facility of any national securities exchange, in connection with the purchase or

  sale of any security:

         (a)      to employ any device, scheme, or artifice to defraud;

         (b)      to make any untrue statement of a material fact or to omit to state a material fact

                  necessary in order to make the statements made, in the light of the circumstances

                  under which they were made, not misleading; or

         (c)      to engage in any act, practice, or course of business which operates or would

                  operate as a fraud or deceit upon any person,

  with respect to:

         (A) any investment strategy or investment in securities,

         (B) the prospects for success of any product or company,

         (C) the use of investor funds,

         (D) compensation to any person, or

         (E) the misappropriation of investor funds or investment proceeds.

         As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

  binds the following who receive actual notice of this Judgment by personal service or otherwise:

  (a) Ruderman’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

  concert or participation with Ruderman or with anyone described in (a).




                                                   4
Case 0:18-cv-61991-BB Document 225 Entered on FLSD Docket 08/13/2019 Page 5 of 11
                                                               Case No. 18-cv-61991-BLOOM/Valle


                                  D. Section 15(a) of the Exchange Act

         Ruderman is permanently restrained and enjoined from violating, directly or indirectly,

  Section 15(a) of the Exchange Act, [15 U.S.C. § 78o(a)], by using the mails or other means or

  instrumentalities of interstate commerce, to effect transactions in, or to induce or attempt to induce

  the purchase or sale of securities, without being associated with a broker or dealer that was

  registered with the Commission in accordance with Section 15(b) of the Exchange Act (15

  U.S.C. §780(b)).

         As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

  binds the following who receive actual notice of this Judgment by personal service or otherwise:

  (a) Ruderman’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

  concert or participation with Ruderman or with anyone described in (a).

                                                   II.
          DISGORGEMENT, PREJUDGMENT INTEREST, AND CIVIL PENALTY

         Ruderman is liable to the Commission for disgorgement of $32,587,166, representing

  profits gained as a result of the conduct alleged in the Amended Complaint, together with

  prejudgment interest on disgorgement of $1,517,273.00, and a civil penalty of $15,000,000.00

  pursuant to Section 20(d) of the Securities Act and Section 21(d)(3) of the Exchange Act, for a

  total of $49,104,439.00.

         Ruderman shall partially satisfy the disgorgement and prejudgment interest payments due

  to the Commission within 30 days of entry of this Final Judgment by disgorging the following

  assets to the Commission or its designee:

     (i) $4,951.63.00, representing the full amount now held in the Bank of America account in
         Ruderman’s name ending in 6994;

     (ii) $541,071.00 from the Annuity, Contract Number ending in 9843, held with the Lincoln

                                                    5
Case 0:18-cv-61991-BB Document 225 Entered on FLSD Docket 08/13/2019 Page 6 of 11
                                                             Case No. 18-cv-61991-BLOOM/Valle


         Financial Group; and

     (iii) $67,800.00 each in accounts ending in 0565, 0566, and 0567 held at UBS Group AG (for
          a total of $203,400.00 from the three accounts).

         Upon receipt of this Final Judgment, Bank of America, the Lincoln Financial Group, and

  UBS Group AG shall each cooperate fully and take all necessary steps to expeditiously turn over

  the funds in the accounts set forth in (i), (ii), and (iii) above to the Commission or its designee

  directly, or, where necessary, to Ruderman, whereupon Ruderman shall promptly turn over the

  funds to the Commission.

         Ruderman shall further partially satisfy the Final Judgment by agreeing to disgorge to the

  Commission or its designee 50 percent of any equity remaining in his condominium located at

  20165 Northeast 39th Place, #TS-01, Aventura, Florida, 33180, Miami-Dade Office of the Property

  Appraiser Folio 28-1235-076-0450 (“Condominium”), upon sale of the Condominium as set forth

  below (after satisfaction of the mortgage and condominium association and any related fees).

         To effectuate the sale of the Condominium, Ruderman shall select a real estate agent within

  14 days of entry of this Final Judgment, subject to the approval of the Commission. Such agent

  shall have exclusive listing for the property for six months from the date of selection. The list

  price of the house shall be subject to the approval of Ruderman and the Commission. Such agent

  shall promptly transmit any and all offers for the property to Ruderman and the Commission.

  Ruderman shall cooperate fully in the showing and sale of the Condominium by properly

  maintaining the property, executing all necessary documents, and not unreasonably withholding

  his consent to showing or any reasonable offer to buy the Condominium. If the Commission and

  Ruderman disagree on whether to accept an offer for the condominium, the parties shall within

  three business days of a dispute telephonically mediate the dispute with Harry Schafer, Esq., as

  the mediator. If the parties do not resolve the dispute with Mr. Schafer, they may request a ruling

                                                  6
Case 0:18-cv-61991-BB Document 225 Entered on FLSD Docket 08/13/2019 Page 7 of 11
                                                              Case No. 18-cv-61991-BLOOM/Valle


  from the District Court on the following briefing schedule: the party seeking approval of the sale

  must file a motion within three business days. The opposing party has three business days to

  respond, and the moving party has two business days to reply. If the real estate agent has not

  obtained a contract for sale of the condominium within six months from the date of selection, the

  Commission shall have the right to name its own real estate agent to continue sales efforts.

  Ruderman shall vacate the Condominium premises no later than the closing date of any sale, and

  shall pay 50 percent of the equity directly to the Commission or its designee upon the closing of

  any sale.

         Ruderman shall satisfy the remainder of his disgorgement, prejudgment interest, and civil

  penalty obligation by paying it to the Securities and Exchange Commission within 30 days after

  entry of this Final Judgment.

          Ruderman may transmit payment electronically to the Commission, which will provide

  detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

  from        a   bank    account     via    Pay.gov      through     the     SEC      website     at

  http://www.sec.gov/about/offices/ofm.htm. Ruderman may also pay by certified check, bank

  cashier’s check, or United States postal money order payable to the Securities and Exchange

  Commission, which shall be delivered or mailed to:

         Enterprise Services Center
         Accounts Receivable Branch
         6500 South MacArthur Boulevard
         Oklahoma City, OK 73169

   and shall be accompanied by a letter identifying: the case title, civil action number, and name of

  this Court; Carl Ruderman as a defendant in this action; and specifying that payment is made

  pursuant to this Final Judgment.

         Ruderman shall simultaneously transmit photocopies of evidence of payment and case

                                                   7
Case 0:18-cv-61991-BB Document 225 Entered on FLSD Docket 08/13/2019 Page 8 of 11
                                                              Case No. 18-cv-61991-BLOOM/Valle


  identifying information to the Commission’s counsel in this action, Robert K. Levenson, Senior

  Trial Counsel, Securities and Exchange Commission, 801 Brickell Avenue, Suite 1800, Miami,

  FL 33131. By making this payment, Ruderman relinquishes all legal and equitable right, title, and

  interest in such funds and no part of the funds shall be returned to him.

         The Commission may enforce the Court’s judgment for disgorgement and prejudgment

  interest by moving for civil contempt (and/or through other collection procedures authorized by

  law) at any time after 30 days following entry of this Final Judgment. Ruderman shall pay post

  judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. The Commission shall

  hold the funds, together with any interest and income earned thereon (collectively, the “Fund”),

  pending further order of the Court.

         The Commission may propose a plan to distribute the Fund subject to the Court’s approval.

  Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund provisions of

  Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain jurisdiction over the

  administration of any distribution of the Fund. If the Commission staff determines that the Fund

  will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

  to the United States Treasury.

         Regardless of whether any such Fair Fund distribution is made, amounts ordered to be paid

  as civil penalties pursuant to this Final Judgment shall be treated as penalties paid to the

  government for all purposes, including all tax purposes. To preserve the deterrent effect of the

  civil penalty, Ruderman shall not, after offset or reduction of any award of compensatory damages

  in any Related Investor Action based on his payment of disgorgement in this action, argue that he

  is entitled to, nor shall he further benefit by, offset or reduction of such compensatory damages

  award by the amount of any part of Ruderman’s payment of a civil penalty in this action (“Penalty


                                                   8
Case 0:18-cv-61991-BB Document 225 Entered on FLSD Docket 08/13/2019 Page 9 of 11
                                                              Case No. 18-cv-61991-BLOOM/Valle


  Offset”). If the court in any Related Investor Action grants such a Penalty Offset, Ruderman shall,

  within 30 days after entry of a final order granting the Penalty Offset, notify the Commission’s

  counsel in this action and pay the amount of the Penalty Offset to the United States Treasury or to

  a Fair Fund, as the Commission directs. Such a payment shall not be deemed an additional civil

  penalty and shall not be deemed to change the amount of the civil penalty imposed in this Final

  Judgment. For purposes of this paragraph, a “Related Investor Action” means a private damages

  action brought against Ruderman by or on behalf of one or more investors based on substantially

  the same facts as alleged in the Amended Complaint in this action.

                                                   III.

                                INCORPORATION OF CONSENT

         The Consent of Ruderman to Final Judgment, ECF No. [220-2], is incorporated herein with

  the same force and effect as if fully set forth herein, and Ruderman shall comply with all of the

  undertakings and agreements set forth therein.

                                                   IV.

                                RETENTION OF JURISDICTION

         This Court shall retain jurisdiction of this matter and over Ruderman in order to implement

  and carry out the terms of this Judgment and all Orders and Decrees that may be entered, to

  entertain any suitable application or motion for additional relief within the jurisdiction of this

  Court, and to order any other relief that this Court deems appropriate under the circumstances. The

  Court shall also retain jurisdiction for the purpose of ruling on any motions for attorneys’ fees or

  costs. Finally, the Court shall retain jurisdiction for the purpose of ruling on any motion relating

  to the Receiver’s duties and obligations under the Receivership Order, ECF No. [12].




                                                    9
Case 0:18-cv-61991-BB Document 225 Entered on FLSD Docket 08/13/2019 Page 10 of 11
                                                                Case No. 18-cv-61991-BLOOM/Valle


                                                    V.

                           BANKRUPTCY NONDISCHARGEABILITY

          Solely for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy

   Code, 11 U.S.C. § 523, the allegations in the Amended Complaint are true and admitted by

   Ruderman, and further, any debt for disgorgement, prejudgment interest, or civil penalty or other

   amounts due by Ruderman under this Final Judgment or any other judgment, order, consent order,

   decree, or settlement agreement entered in connection with this proceeding, is a debt for the

   violation by Ruderman of the federal securities laws or any regulation or order issued under such

   laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                   VI.

                                           ASSET FREEZE

          Upon receipt of the payments set forth in Section II (i), (ii), and (iii), the Commission shall

   within five business days notify the Court and submit an agreed order lifting and extinguishing in

   its entirety the Asset Freeze this Court previously entered against Ruderman ECF Nos. [13] and

   [74], EXCEPT as to the Condominium identified in Section II. The freeze shall remain in effect

   as to the Condominium until the time of sale, subject to the provisions in Section II whereby

   Ruderman is permitted to take certain steps in furtherance of the sale of the condominium.

                                                   VII.

                                   RULE 54(b) CERTIFICATION

          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

   Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

          To the extent not otherwise disposed of, all pending motions are denied as MOOT and all

   deadlines are TERMINATED. The Clerk of Court is directed to CLOSE this case.


                                                    10
Case 0:18-cv-61991-BB Document 225 Entered on FLSD Docket 08/13/2019 Page 11 of 11
                                                      Case No. 18-cv-61991-BLOOM/Valle


          DONE AND ORDERED in Chambers at Miami, Florida on August 12, 2019.




                                          _________________________________
                                          BETH BLOOM
                                          UNITED STATES DISTRICT JUDGE

   Copies to:

   Counsel of record




                                            11
